Title: To Thomas Jefferson from Rufus King, 20 November 1825
From: King, Rufus
To: Jefferson, Thomas


Dear Sir.
London
November 20th 1825
After a good deal of Correspondence with the office for foreign affairs on the subject of Mr Bonnycastle’s removal to Virginia; it has resulted in this conclusion, that Virginia will in no circumstance be called upon for the Forfeiture of Mr Bonnycastle’s Bond; and this has been so understood, after it was distinctly observed, that should he or his Bondsmen be called upon, that Virginia would feel herself obliged to interfere for their indemnification.— Mr Secretary Canning informed me that he would write me a letter to this effect, a copy of which I might as he said send to you for your information. Accordingly I gave Mr Barlow this Notice, and desired him to lose no time in giving the necessary instruction to the Workmen— So that the University may reckon upon receiving all the instruments, so soon as they can be completed.Offering you my congratulations on this occasionI am Dear Sir Your obedt & faithful Servt.Rufus King